Citation Nr: 1040581	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-06 881A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Veteran thereafter moved and jurisdiction over the 
appeal currently resides with the RO in Cleveland, Ohio.  In July 
2010, the Veteran testified at a hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified in June 2010 that, among other things, he 
received post-service treatment for his skin disorder starting in 
2001 at the Mount Carmel and Cincinnati VA Medical Centers.  He 
also testified that when he was last seen by VA in September 
2006, at the emergency room, his doctor may have told him that 
his current skin problems were caused by his military service.  

Tellingly, while a review of the record on appeal reveals VA 
treatment records from the Cincinnati VA Medical Center dated 
from May 2005 to September 2005, it does not contain any of his 
treatment records from the Mount Carmel VA Medical Center or the 
September 2006 emergency room treatment records.  Therefore, the 
Board finds that a remand is required to request these missing 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators 
are deemed to have constructive notice of VA treatment records); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them).

Similarly, while VA treatment records include many references by 
the Veteran as to his receiving treatment for his many skin 
problems over the years from private healthcare providers, a 
review of the record on appeal fails to reveal that he ever 
provided VA with authorizations for it to obtain these records 
except for his records from Dr. A. Clark Ruttinger and Sanguard 
Family Practice.  Therefore, while the appeal is in remand status 
the RO/AMC should attempt once again to obtain authorizations 
from the Veteran to obtain these records.  Id. 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and associate 
with the claim's file all of the Veteran's 
records on file with the Mount Carmel VA 
Medical Center and all of his post-
September 2005 treatment records from the 
Cincinnati VA Medical Center including all 
emergency room records generated by his 
seeking treatment at a VA emergency room in 
September 2006 because of his skin 
disorder.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims file.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claim's file and the 
Veteran should be provided with a copy of 
that memorandum.

2.  The RO/AMC, after obtaining from the 
Veteran authorizations to obtain his 
treatment records from all the private 
healthcare providers he has made reference 
to in his VA treatment records, to include 
any suggesting a link between his skin 
disorder and his military service, should 
obtain and associate with the claims file 
all of these records.  

If no authorizations are received from 
the Veteran, he should be notified 
that VA adjudication of his claim will 
go forward without these records.

If efforts to obtain any of the 
records for which he provided 
authorization are not successful, the 
Veteran should be notified of this 
fact. 

3.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010) 
including notice of the laws and 
regulations governing pre-existing 
disabilities being aggravated by military 
service found at 38 U.S.C.A. §§ 1111, 1132, 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 
(2010); VAOPGCPREC 3-2003.  

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, a summary of all the 
evidence received and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal including the 
laws and regulations governing pre-existing 
disabilities being aggravated by military 
service found at 38 U.S.C.A. §§ 1111, 1132, 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 
(2010); VAOPGCPREC 3-2003.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

